Citation Nr: 1608683	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  03-29 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for lumbar myositis (a back condition). 

2. Entitlement to service connection for major depressive disorder, as secondary to service connected back and knee conditions. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1978 to June 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a December 2001 rating decision of the San Juan, the Commonwealth of Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for service connection and increased rating. 

By way of procedural history, the Board has previously remanded the Veteran's claim three times in March 2008, March 2010 and July 2011. The RO has substantially completed development and the claims are appropriately before the Board for appellate review. 

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for major depressive disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Symptoms attributed the Veteran's service-connected back condition has been characterized by flexion limited to 72 degrees and extension of 10 degrees, with a combined range of motion of 195 degrees, and with evidence of muscle spasms or guarding severe enough to result in an abnormal gait, or abnormal spinal contour. However, he also suffers from additional functional loss due to flare-ups and pain on motion. 


CONCLUSION OF LAW

Resolving all benefit-of-the-doubt in favor of the Veteran, the criteria for a rating of 40 percent, but not higher, for a back condition have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.3, 4.21, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The Board finds that the VA examinations provided for the issues decided herein are adequate under the law. 

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2015). The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. VA's General Counsel interpreted that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding. See VAOPGCPREC 23-97. Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban, 6 Vet. App. at 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59. In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion. For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion. Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261. The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination for a higher rating than that currently assigned for the Veteran's claimed conditions, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Increased Rating - Back Condition

The Veteran claims that the severity of his back condition is far more severe than that of his current rating of 20 percent. Specifically, he asserts that he suffers from much more than just limitation of motion, but also from incapacitating episodes, flare-ups and extensive pain. The Board, after a review of the evidence of record, to include VA Compensation and Pension (C&P) examinations, treatment records, the Veteran's lay statements, finds that some of such symptoms claimed by the Veteran are separately attributed to other back conditions such as his degenerative disc disease, which are not service-connected. However, based on the Veteran's limitation of motion, due to his service-connected lumbar myositis, the competent medical evidence of record reveals the Veteran suffers from additional functional loss to range of motion and overall movement due to pain and flare-ups, as contemplated under Deluca. 8 Vet. App. at 206-07. Therefore, the Veteran's condition warrants the next higher rating of 40 percent, but not higher, and his claim for an increased rating must be granted. 

The Veteran is currently rated under General Rating Formula for Diseases and Injuries of the Spine. Diagnostic Codes 5237 through 5243 are applicable to the spine. Of particular interest in this instance is Diagnostic Code 5237 which governs ratings of lumbosacral sprain. The current General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. An evaluation of 100 percent requires unfavorable ankylosis of the entire spine.

The Veteran has been afforded several VA examinations and addendum medical opinions regarding his back condition throughout the claims period, to include examinations in June 2001, June 2010, and an addendum opinion in October 2013. While the review of such examinations does reveal symptoms related to the Veteran's back (lumbar spine) that may warrant a higher rating, under the appropriate diagnostic code, such symptoms have been related to the Veteran's other back conditions which are not currently service-connected. Specifically, previous examinations have noted that the Veteran suffers from incapacitating episodes of one to two days, as well as flare-ups, and muscle spasms, localized tenderness and guarding severe enough to cause abnormal gait/spinal contour.  See VA C&P Examination, dated June 2010. However, as explained in an addendum opinion provided by the VA examiner in October 2013, such symptoms, while may warrant a higher rating, cannot be attributed to the Veteran's service-connected lumbar myositis, but instead is exclusively related to his non-service-connected DDD and other conditions. 

The Board finds that such opinion regarding the cause and etiology of the Veteran's back symptoms to be highly probative in establishing that the Veteran's back symptomology is not related to his service-connected condition. The opinion provided by the VA examiner articulates a clear delineation of such symptoms as the result of the Veteran's age related DDD, and not his service-connected back injury he incurred during his service. Most significantly, the Board finds that the examiner also has provided sufficient rationale; in particular, the examiner noted that such development of progressively worse symptoms of the Veteran's back is due to age related progression of his non-service-connected DDD. 

As such, the Board finds that in viewing the Veteran's claim for an increased rating only through the prism of limitation/loss of motion, the evidence of record does not demonstrate that a rating in excess of 20 percent is warranted. As noted in the appropriated Diagnostic Code above, the next applicable rating of 40 percent is only warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. Neither VA examinations afforded to the Veteran has noted any signs of ankylosis of the lumbar spine, and the Veteran's most recent June 2013 VA examination revealed forward flexion of 72 degrees, with objective signs of pain. Therefore, neither criteria for a higher rating have been met by the Veteran's service-connected back condition, and as such, under these objective criteria, a higher 40 percent rating is not warranted. 

However, the Board finds that there is evidence of record of pain and flare-ups of the Veteran's back condition that has caused additional functional loss not contemplated by the rating criteria. DeLuca. 8 Vet. App. at 206-07.  The Veteran suffers from debilitating flare-ups and pain on motion that prevents that Veteran from movement several times a month. The June 2013 examiner did note the Veteran's problems with flare-ups and their severity, specifically, noting that such flare-up caused debilitating pain, especially after standing or walking for extended period of time. Indeed, the Veteran has continuously asserted that such constant pain and flares-ups interferes with his daily/routine activities to include needing assistance to bathe. In fact, he has consistently noted that he can do no physical activities as a result of his pain and flare-ups, and stays in bed and watches television. See VA C&P Examination, dated June 2001. The Board finds that such lay statements regarding the severity of his flare-ups to be both competent and credible, and as such, is highly probative in establishing such additional functional loss not contemplated under his current rating criteria. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also DeLuca, supra.  

A close review of the medical treatment record reveals no objective result of the Veteran's range of motion that can be applied to the diagnostic code. While such treatment records demonstrate continued treatment and complaints of pain with the Veteran's back, such fails to provide the specific/objective symptoms, such as ankylosis or limitation of motion below 30 degrees. Consequently, such treatment records are afforded little probative value towards the disposition of the Veteran's claim for an increased rating. 

Accordingly, the Board finds that in viewing the totality of the Veteran's disability picture, to include consideration of the lay statement by the Veteran and the VA examinations, there is sufficient evidence to establish the fact that the Veteran suffers from additional functional loss due to pain and flare-ups that are contemplated by DeLuca. 8 Vet. App. 202. Therefore, in determining that the Veteran's back condition was further limited by his pain and/or flare-ups, the Board finds that the functional loss present in the Veteran's lumbar spine is not adequately accounted for in the 20 percent rating assigned. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207. As such, the next applicable rating of 40 percent, but not higher, must be granted. 

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Codes 5237 through 5243. Accordingly, the severity, frequency and kind of symptoms, the manifestations of the Veteran's lumbar myositis is contemplated by the rating criteria. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. Such has also been accounted for by the Boards decision herein.
 
In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. The symptoms of the Veteran's service-connected disability, are adequately compensated in the disability rating assigned and he does not have symptoms associated with his back condition that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement an increased rating of 40 percent for a back condition, but not higher, is granted. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Board finds the examinations and opinions provided to the Veteran regarding his claim of service connection for major depressive disorder, as secondary to his service-connected disabilities, to be inadequate with regards to its nexus opinion. During the pendency of this claim, the Veteran has been afforded several VA psychiatric examinations, to include an addendum nexus opinion regarding the issue of secondary service connection. Although the examiner offered a negative nexus opinion with regards to any direct or secondary causation of the Veteran's major depressive disorder as it relates to his service-connected physical disabilities, the examiners have repeatedly failed to provide any opinion/conclusion with regarding aggravation. The Board notes that secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2015). Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

While the past VA examiners have provided nexus opinions regarding causation, the examiners failed to provide any analysis or conclusion with regards to whether the Veteran's depression was aggravated by the Veteran's other service-connected conditions. See Allen v. Brown, 7 Vet. App. at 448. As noted above, conditions that are aggravated by an already service-connected condition may also be compensable under VA regulations, and therefore, may be service connected. Id. Accordingly, any examination or medical opinion that is obtained without opining on both causation and aggravation is deemed inadequate. As the previous examiners only stated that the Veteran's depression was not the result of his service-connected back and knee conditions, no conclusion regarding aggravation was noted. As such, the Board finds that such opinions, to include the October 2013 addendum opinion to be inadequate for adjudication on the merits. Therefore, another addendum medical opinion and/or examination is required to assess whether the Veteran's claimed major depressive disorder is caused/aggravated by any of his service-connected conditions, to include his back and knee conditions 

The Board acknowledges that there is a positive nexus opinion of record from the Veteran's private psychiatrist, which related the Veteran's depression to his service-connected physical disabilities. See Notes from Dr. J. J., dated September 19, 2008. However, the Board notes that such opinion was provided without any rationale as to its conclusion, and is similarly considered inadequate for adjudication. As such little probative value can be afforded to such an opinion and such can certainly not be dispositive of the claim to establish service-connection. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008). Therefore, remand remains necessary for further development. 

TDIU 

Remand is also required regarding entitlement to TDIU. Since the Veteran's claim for service connection for major depressive disorder is being remanded, the Board finds that it would be potentially prejudicial to the Veteran for the Board to consider this derivative issue prior to the determination of such other claim. See Bernard v. Brown, 4 Vet. App. 384 (1993). Specifically, because the matter discussed above will have a substantial effect on the merits of his request for a TDIU, it is inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009). Should such claim be granted, it is possible that his disability evaluations may meet the threshold criteria set forth in 38 C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following action:

1. The RO will also ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed major depressive disorder that are not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an examination and opinion from a suitably qualified examiner. This report should discuss the etiology of the claimed major depressive disorder, to include as secondary to ALL the Veteran's service-connected disabilities, and addressing whether it is at least as likely as not that the Veteran's psychiatric disorder is related to/caused by, or AGGRAVATED (worsened beyond normal progression) by his service-connected disabilities, or his military service.

As part of the examiner/opinion, the examiner must discuss the validity of the positive opinion provided by the Veteran's private psychiatrist, Dr. J. J., dated September 19, 2008. Any opinion provided must be accompanied by a complete rationale and explanation.  

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so. The examiner should also consider all lay evidence either located in the file or reported by the Veteran. 

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


